Conformed Copy

PLEDGE AGREEMENT

PLEDGE AGREEMENT (this “Agreement”), dated as of March 23, 2007, is by and among
each of the Persons that is a signatory hereto (individually a “Pledgor” and
collectively, the “Pledgors”) and JPMorgan Chase Bank, National Association, as
Collateral Agent for the benefit of the Secured Creditors (the “Pledgee”).

W I T N E S S E T H:

WHEREAS, on the date hereof, Darwin Professional Underwriters, Inc., a Delaware
corporation (the “Borrower”) has entered into that certain Credit Agreement of
even date herewith (the same, as it may be amended, restated, modified or
supplemented and in effect from time to time, being herein referred to as the
“Credit Agreement”) with JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the Lenders, providing
for the Lenders to make available to Borrower certain credit facilities on the
terms and conditions set forth therein;

WHEREAS, Borrower may from time to time on or after the date hereof enter into
one or more Swap Agreements permitted by the Credit Agreement with a Lender or
an Affiliate of a Lender (each such Lender or Affiliate, even if the Lender
ceases to be a Lender under the Credit Agreement for any reason, together with
such Lender’s or such Affiliate’s successors and assigns and the Administrative
Agent, the Collateral Agent and the Lenders, the “Secured Creditors”);

WHEREAS, all of the issued and outstanding Equity Interests of each Subsidiary
directly owned by each Pledgor, the stock of which is required to be pledged
hereunder pursuant to the terms of Section 5.09(c) of the Credit Agreement, are
set forth on Exhibit A hereto (the issuer of each such Equity Interest, together
with each other Material Insurance Subsidiary, the Equity Interests of which are
hereafter directly acquired by a Pledgor, is referred to herein as an “Issuer”
and collectively as the “Issuers”); and

WHEREAS, to induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and make available the credit facilities thereunder and to
induce Lenders and their Affiliates to enter into the Swap Agreements, each
Pledgor has agreed to pledge to Pledgee, for the benefit of Pledgee and the
Secured Creditors, the Equity Interests of the Issuers now or hereafter directly
owned or acquired by any Pledgor on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
used herein shall have the respective meanings ascribed thereto in the Credit
Agreement. Terms defined in the Uniform Commercial Code, as in effect in the
State of Illinois from time to time (the “UCC”), which are not otherwise defined
in this Agreement or in the Credit Agreement are used in this Agreement as
defined in the UCC as in effect on the date hereof.

Section 2. Pledge. Each Pledgor hereby pledges, assigns, hypothecates,
transfers, delivers and grants to Pledgee, for the benefit of Pledgee and the
Secured Creditors, a first lien on and first security interest in (i) all of the
Equity Interests of the Issuers now owned or hereafter acquired by such Pledgor
(collectively, the “Pledged Shares”), (ii) all other property hereafter
delivered to, or in the possession or in the custody of, Pledgee, in
substitution for or in addition to the Pledged Shares, (iii) any other property
of such Pledgor described in Section 4 below, now or hereafter delivered to, or
in the possession or custody of any Pledgor, and (iv) all proceeds of the
collateral described in the preceding clauses (i), (ii) and (iii) (the
collateral described in clauses (i) through (iv) of this Section 2 being
collectively referred to as the “Pledged Collateral”), as collateral security
for (y) with respect to the Borrower as Pledgor, all unpaid principal of and
accrued and unpaid interest on the Loans, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of such Pledgor or
any Subsidiary thereof to any Secured Creditor or any indemnified party arising
under any Credit Document or any Swap Agreement permitted by the Credit
Agreement and (z) with respect to each other Pledgor, all obligations of such
Pledgor under the Subsidiary Guaranty (all of the foregoing being referred to
hereinafter collectively as the “Liabilities”).

All of the Pledged Shares now owned by each Pledgor are listed on Exhibit A
hereto, and for such shares as are presently represented by stock or unit
certificates, such certificates, with undated powers duly executed in blank by
each Pledgor and irrevocable proxies, are being delivered to Pledgee, for the
benefit of Pledgee and the Secured Creditors, simultaneously herewith. Each
Pledgor shall execute an Addendum in the form of Exhibit B hereto upon creation
or acquisition by such Pledgor of any new Issuer whose shares are represented by
one or more stock or unit certificates. Pledgee, on behalf of the Secured
Creditors, shall maintain possession and custody of the certificates
representing the Pledged Shares and any additional Pledged Collateral.
Notwithstanding the foregoing, except as otherwise provided in Section 5.09 of
the Credit Agreement, no Pledgor shall be required at any time to pledge
hereunder more than 65% of the Equity Interests of any foreign Subsidiary.

Section 3. Representations and Warranties of Pledgor. Each Pledgor represents
and warrants to Pledgee, and covenants with Pledgee, that:

(a) Such Pledgor is the record and beneficial owner of, and has legal title to,
the Pledged Shares, including without limitation such shares listed on
Exhibit A, and such shares are and will remain and all other Equity Interests
constituting Pledged Collateral will be, free and clear of all pledges, liens,
security interests and other encumbrances and restrictions whatsoever, except
the liens and security interests created by this Agreement;

(b) Such Pledgor has full corporate power, authority and legal right to execute
the pledge provided for herein and to pledge the Pledged Shares and any
additional Pledged Collateral to Pledgee, for the benefit of the Pledgee and the
Secured Creditors;

(c) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, moratorium, reorganization and other similar
laws affecting the enforcement of creditors’ rights generally;

(d) there are no outstanding options, warrants or other agreements to which such
Pledgor or such Issuer is a party (or by which either is bound) with respect to
the Pledged Shares;

(e) the Pledged Shares have been, and all additional Pledged Collateral
constituting capital stock will be, duly and validly authorized and issued, and
are or will be fully paid and non-assessable. The Pledged Shares listed on
Exhibit A constitute all of the issued and outstanding Equity Interests of the
Issuers except as otherwise noted on such exhibit;

(f) no consent, approval or authorization of or designation or filing with any
governmental authority on the part of such Pledgor is required in connection
with the pledge and security interest granted under this Agreement, or the
exercise by Pledgee of the voting and other rights provided for in this
Agreement;

(g) the execution, delivery and performance of this Agreement by such Pledgor
will not violate any provision of any applicable law or regulation or of any
order, judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, or of the charter or by-laws of such Pledgor or
any Issuer or of any securities issued by any Issuer or of any mortgage,
indenture, lease, contract, or other agreement, instrument or undertaking to
which such Pledgor or any Issuer is a party or which purports to be binding upon
such Pledgor or any Issuer or upon any of their respective assets, and will not
result in the creation or imposition of any lien, charge or encumbrance on or
security interest in any of the assets of such Pledgor or any Issuer except as
contemplated by this Agreement; and

(h) the pledge, assignment and delivery to Pledgee of the Pledged Shares
pursuant to this Agreement creates a valid first lien on and a first perfected
security interest in the Pledged Shares and the proceeds thereof in favor of
Pledgee, for the benefit of Pledgee and the Secured Creditors, subject to no
prior pledge, lien, mortgage, hypothecation, security interest, charge, option
or encumbrance or to any agreement purporting to grant to any third party a
security interest in the property or assets of such Pledgor which would include
the Pledged Shares. Each Pledgor covenants and agrees that it will defend
Pledgee’s right, title and security interest in and to the Pledged Shares and
the other Pledged Collateral against the claims and demands of all persons
whomsoever;

provided, that (i) consents, approvals or authorizations of or designations or
filings with governmental authorities on the part of such Pledgor may be
required in connection with the security interest granted under this Agreement
with respect to any Equity Interests in an Issuer other than DNAC and
(ii) Pledgee may not foreclose on (or otherwise exercise remedial action with
respect to) Pledged Collateral unless and until Pledgee (and any purchaser
thereof, in the case of a sale) has obtained all consents, approvals and
authorizations of, and made all designations or filing with applicable
governmental authorities to the extent required by applicable laws, regulations
or orders (and otherwise comply with the provisions of the last sentence of
Section 7 below).

Section 4. Stock Dividends, Distributions, etc. If, while this Agreement is in
effect, a Pledgor shall become entitled to receive or shall receive any
certificate representing Equity Interests (including, without limitation, any
certificate representing a stock dividend or a stock distribution in connection
with any reclassification, increase or reduction of capital, or issued in
connection with any reorganization, merger or consolidation), or any options or
rights, whether as an addition to, in substitution for, or in exchange for any
of the Pledged Shares, or otherwise, such Pledgor agrees to accept the same as
Pledgee’s agent and to hold the same in trust for Pledgee, and to deliver the
same forthwith to Pledgee in the exact form received, with the endorsement of
such Pledgor when necessary and/or appropriate undated stock powers duly
executed in blank, to be held by Pledgee, for the benefit of Pledgee and the
Secured Creditors, subject to the terms hereof, as additional Pledged
Collateral. In case any distribution of capital shall be made on or in respect
of the Pledged Shares or any property shall be distributed upon or with respect
to the Pledged Shares pursuant to the recapitalization or reclassification of
the capital of the issuer thereof or pursuant to the reorganization thereof, the
property so distributed shall be delivered to Pledgee to be held by it as
additional Pledged Collateral. Except as provided in subsection 5(a)(ii) below,
all sums of money and property so paid or distributed in respect of the Pledged
Shares which are received by a Pledgor shall, until paid or delivered to
Pledgee, be held by such Pledgor in trust as additional Pledged Collateral.

Section 5. Administration of Security. The following provisions shall govern the
administration of the Pledged Shares:

(a) Each Pledgor shall be entitled (subject to the other provisions hereof,
including, without limitation, Section 8 below):

(i) so long as no Event of Default has occurred and is continuing, to vote or
consent with respect to the Pledged Shares in any manner not inconsistent with
this Agreement, the Credit Agreement and the other Credit Documents; and

(ii) to receive cash dividends or other distributions in the ordinary course
made in respect of the Pledged Shares, to the extent permitted to be paid
pursuant to the Credit Agreement, in each case free of the lien created under
this Agreement.

Each Pledgor hereby grants to Pledgee or its nominee, on behalf of the Secured
Creditors, an irrevocable proxy to exercise all voting and corporate rights
relating to the Pledged Shares in any instance, including, without limitation,
to approve any merger involving any Issuer as a constituent corporation, which
proxy shall only be exercisable immediately upon the occurrence and during the
continuance of an Event of Default (but in any such case subject to the last
sentence of Section 7 below). After the occurrence and during the continuance of
an Event of Default and upon the request of Pledgee, each Pledgor agrees to
deliver to Pledgee, on behalf of the Secured Creditors, such further evidence of
such irrevocable proxy or such further irrevocable proxies to vote the Pledged
Shares as Pledgee may request.

(b) Upon the occurrence and during the continuance of an Event of Default, in
the event that a Pledgor, as record and beneficial owner of its Pledged Shares,
shall have received or shall have become entitled to receive, any cash dividends
or other distributions in the ordinary course, such Pledgor shall deliver to
Pledgee, for the benefit of Pledgee and the Secured Creditors, and Pledgee, for
its own benefit and the benefit of the Secured Creditors, shall be entitled to
receive and retain, all such cash or other distributions as additional Pledged
Collateral.

(c) Subject to any sale or other disposition by Pledgee, on behalf of the
Secured Creditors, of the Pledged Shares or other property pursuant to this
Agreement, the Pledged Shares and any other Pledged Collateral shall be
delivered to Pledgors upon full payment in cash, satisfaction and termination of
all of the Liabilities and the termination of the lien and security interest
hereby granted pursuant to Section 14 hereof.

Section 6. Rights of Pledgee. Neither Pledgee nor any of the Secured Creditors
shall be liable for failure to collect or realize upon any of the Liabilities or
any collateral security or guaranty therefor, or any part thereof, or for any
delay in so doing, nor shall Pledgee or any of the Secured Creditors be under
any obligation to take any action whatsoever with regard thereto. Any or all of
the Pledged Shares held by Pledgee hereunder may, if an Event of Default has
occurred and is continuing (but in any such case subject to the last sentence of
Section 7 below), be registered in the name of Pledgee or its nominee and
Pledgee or its nominee may thereafter without notice exercise all voting and
corporate rights at any meeting with respect to any Issuer and exercise any and
all rights of conversion, exchange, subscription or any other rights, privileges
or options pertaining to any of the Pledged Shares as if it were the absolute
owner thereof, including, without limitation, the right to vote in favor of, and
to exchange at its discretion any and all of the Pledged Shares upon, the
merger, consolidation, reorganization, recapitalization or other readjustment
with respect to any Issuer or upon the exercise by any Pledgor or Pledgee of any
right, privilege or option pertaining to any of the Pledged Shares, and in
connection therewith, to deposit and deliver any and all of the Pledged Shares
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms and conditions as Pledgee may determine, all without
liability except to account for property actually received by Pledgee, but
Pledgee shall have no duty to exercise any of the aforesaid rights, privileges
or options and shall not be responsible for any failure to do so or delay in so
doing.

Section 7. Remedies. Upon the occurrence and during the continuance of an Event
of Default (but in any such case subject to the last sentence of this
Section 7), Pledgee, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon any Pledgor or any other person
(all and each of which demands, advertisements and/or notices are hereby
expressly waived), may forthwith collect, receive, appropriate and realize upon
the Pledged Collateral, or any part thereof, and/or may forthwith sell, assign,
give an option or options to purchase, contract to sell or otherwise dispose of
(including the disposition by merger) and deliver said Pledged Collateral, or
any part thereof, in one or more portions at public or private sale or sales or
transactions, at any exchange, broker’s board or at any of Pledgee’s offices or
elsewhere upon such terms and conditions as Pledgee may deem advisable and at
such prices as it may deem best, for any combination of cash and/or securities
or other property or on credit or for future delivery without assumption of any
credit risk, with the right to Pledgee upon any such sale or sales, public or
private, to purchase the whole or any part of said Pledged Collateral so sold,
free of any right or equity of redemption in such Pledgor, which right or equity
is hereby expressly waived or released. Pledgee, for its own benefit and the
benefit of the Secured Creditors, shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization, sale or disposition,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the safekeeping of any and all of the Pledged Collateral or in
any way relating to the rights of Pledgee or any of the Secured Creditors
hereunder, including reasonable attorneys’ fees and legal expenses, to the
payment, in whole or in part, of the Liabilities in accordance with the Credit
Agreement. Only after so paying over such net proceeds and after the payment by
Pledgee of any other amount required by any provision of law, including, without
limitation, Section 9-608 of the UCC, need Pledgee, on behalf of the Secured
Creditors, account for the surplus, if any, to Pledgors. Pledgors shall remain
liable for any deficiency remaining unpaid after such application. Each Pledgor
agrees that Pledgee need not give more than ten (10) days’ notice of the time
and place of any public sale or of the time after which a private sale or other
intended disposition is to take place and that such notice is reasonable
notification of such matters. No notification need be given to a Pledgor if such
Pledgor has signed after the occurrence and during the continuance of an Event
of Default a statement renouncing or modifying any right to notification of sale
or other intended disposition. In addition to the rights and remedies granted to
Pledgee for the benefit of the Secured Creditors in this Agreement and in any
other instrument or agreement securing, evidencing or relating to any of the
Liabilities, Pledgee and the Secured Creditors shall have all the rights and
remedies of a secured party under the UCC and under any other applicable law.
Anything in this Agreement to the contrary notwithstanding, Pledgee may not
foreclose upon any Pledged Collateral or otherwise exercise any other remedial
rights or powers hereunder (including without limitation exercising any rights
or powers to cause any Pledged Shares to be transferred of record into the name
of Pledgee or its nominee or otherwise direct the vote of any such securities),
unless and until (1) Pledgee (and in the case of a sale of such Pledged
Collateral, the purchaser thereof) has complied with all requirements of
applicable laws, regulations and orders governing the acquisition of voting
securities or control of each Issuer and (ii) the acquisition of such Pledged
Collateral and control of each Issuer and its Insurance Subsidiaries by Pledgee
(or by the purchaser in any such sale) has, to the extent legally required, been
duly approved by the applicable Governmental Authorities (including without
limitation all applicable regulatory authorities) in accordance with applicable
laws, regulations and orders.

Section 8. No Disposition, etc. Without the prior written consent of Pledgee,
each Pledgor agrees that such Pledgor will not sell, assign, transfer, exchange,
or otherwise dispose of, or grant any option with respect to, the Pledged Shares
or any other Pledged Collateral, nor will such Pledgor create, incur or permit
to exist any pledge, lien, mortgage, hypothecation, security interest, charge,
option or any other encumbrance with respect to any of the Pledged Shares, any
other Pledged Collateral or any interest therein, or any proceeds thereof,
except for the lien and security interest provided for by this Agreement.
Without the prior written consent of Pledgee (which consent shall not be
unreasonably withheld so long as no Event of Default has occurred and is
continuing or would result therefrom), each Pledgor agrees that it will not vote
to enable, and will not otherwise permit, any Issuer to (a) issue any stock or
other securities of any nature in addition to or in exchange or substitution for
the Pledged Shares or (b) dissolve, liquidate, retire any of its capital stock,
reduce its capital or merge or consolidate with any other Person, except in each
case as permitted by the Credit Agreement.

Section 9. Sale of Pledged Shares.

(a) Each Pledgor recognizes that Pledgee, for its own benefit and on behalf of
the Secured Creditors, may be unable to effect a public sale or disposition
(including, without limitation, any disposition in connection with a merger of
any Subsidiary) of any or all the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the “Act”),
and applicable state securities laws, but may be compelled to resort to one or
more private sales or dispositions thereof to a restricted group of purchasers
who will be obliged to agree, among other things, to acquire such securities for
their own account for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges and agrees that any such private sale
or disposition may result in prices and other terms (including the terms of any
securities or other property received in connection therewith) less favorable to
the seller than if such sale or disposition were a public sale or disposition
and, notwithstanding such circumstances, agrees that any such private sale or
disposition shall be deemed to be reasonable and affected in a commercially
reasonable manner. Pledgee shall be under no obligation to delay a sale or
disposition of any of the Pledged Collateral in order to permit a Pledgor or any
Issuer to register such securities for public sale under the Act, or under
applicable state securities laws, even if such Pledgor or any Issuer would agree
to do so.

(b) Each Pledgor further agrees to do or cause to be done all such other acts
and things as may be necessary to make such sale or sales or dispositions of any
portion or all of the Pledged Collateral valid and binding and in compliance
with any and all applicable laws, regulations, orders, writs, injunctions,
decrees or awards of any and all courts, arbitrators or governmental
instrumentalities, domestic or foreign, having jurisdiction over any such sale
or sales or dispositions, all at such Pledgor’s expense. Each Pledgor further
agrees that a breach of any of the covenants contained in Sections 2, 4, 5(b),
8, 9 or 10 hereof will cause irreparable injury to Pledgee and the Secured
Creditors, that Pledgee and the Secured Creditors have no adequate remedy at law
in respect of such breach and, as a consequence, agrees, without limiting the
right of Pledgee to seek and obtain specific performance of other obligations of
such Pledgor contained in this Agreement, that each and every covenant
referenced above shall be specifically enforceable against such Pledgor, and
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing.

(c) Each Pledgor further agrees to indemnify and hold harmless Pledgee and the
Secured Creditors, each of their respective successors and assigns, officers,
directors, employees, agents and attorneys, and any Person in control of any
thereof, from and against any loss, liability, claim, damage and expense,
including, without limitation, reasonable counsel fees (collectively called the
“Indemnified Liabilities”), under federal and state securities laws or otherwise
insofar as such loss, liability, claim, damage or expense:

(i) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in any registration statement, prospectus
or offering memorandum or in any preliminary prospectus or preliminary offering
memorandum or in any amendment or supplement to any of the foregoing or in any
other writing prepared in connection with the offer, sale or resale of all or
any portion of the Pledged Collateral unless such untrue statement of material
fact was provided by Pledgee specifically for inclusion therein; or

(ii) arises out of or is based upon any omission or alleged omission to state
therein a material fact required to be stated or necessary to make the
statements therein not misleading;

such indemnification to remain operative regardless of any investigation made by
or on behalf of Pledgee or any successor thereof, or any Person in control of
any thereof. In connection with a public sale or other distribution, each
Pledgor will provide customary indemnification to any underwriters, their
respective successors and assigns, their respective officers and directors and
each Person who controls any such underwriter (within the meaning of the Act).
If and to the extent that the foregoing undertakings in this Section 9(c) may be
unenforceable for any reason, each Pledgor agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The obligations of each
Pledgor under this Section 9(c) shall survive any termination of this Agreement.

Section 10. Further Assurances. Each Pledgor agrees that at any time and from
time to time, upon the written request of Pledgee, such Pledgor will execute and
deliver all stock powers, financing statements and such further documents and do
such further acts and things as Pledgee may reasonably request consistent with
the provisions hereof in order to effect the purposes of this Agreement.

Without limiting the foregoing, each Pledgor will take any and all actions
required or requested by Pledgee, from time to time, to (i) cause Pledgee to
obtain exclusive control of any Pledged Collateral owned by a Pledgor in a
manner acceptable to Pledgee and (ii) obtain from any issuer of Pledged
Collateral written confirmation of Pledgee’s control over such Pledged
Collateral. For purposes of this Section 10, Pledgee shall have exclusive
control of Pledged Collateral if (i) such Pledged Collateral consists of
certificated securities and such Pledgor delivers such certificated securities
to Pledgee (with appropriate endorsements if such certificated securities are in
registered form); (ii) such Pledged Collateral consists of uncertificated
securities and either (x) such Pledgor delivers such uncertificated securities
to Pledgee or (y) the issuer thereof agrees, pursuant to documentation in form
and substance satisfactory to Pledgee, that it will comply with instructions
originated by Pledgee without further consent by the applicable Pledgor, and
(iii) such Pledged Collateral consists of security entitlements and either
(x) Pledgee becomes the entitlement holder thereof or (y) the appropriate
securities intermediary agrees, pursuant to documentation in form and substance
satisfactory to Pledgee, that it will comply with entitlement orders originated
by Pledgee without further consent by the applicable Pledgor.

Section 11. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 12. No Waiver; Cumulative Remedies. No failure on the part of Pledgee to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by Pledgee of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights and remedies herein provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights or remedies provided by law.

Section 13. Successors. This Agreement and all obligations of Pledgors hereunder
shall be binding upon the successors and assigns of Pledgors, and shall,
together with the rights and remedies of Pledgee and the Secured Creditors
hereunder, inure to the benefit of Pledgee and the Secured Creditors and their
successors and assigns, except that no Pledgor shall have any right to assign
its obligations under this Agreement or any interest herein without the prior
written consent of Pledgee.

Section 14. Termination. This Agreement and the liens and security interests
granted hereunder shall terminate upon the full and complete performance and
satisfaction of the principal of, and accrued interest on, the Loans and all
other amounts due and owing under the Credit Agreement and this Agreement (other
than contingent indemnification obligations) and the termination of all
commitments under the Credit Agreement, and promptly upon such full and complete
performance and indefeasible satisfaction, Pledgee shall surrender the
certificates evidencing the Pledged Shares (and all other Pledged Collateral in
its possession) to Pledgors.

Section 15. Possession of Pledged Collateral. Beyond the exercise of reasonable
care to assure the safe custody of the Pledged Collateral in the physical
possession of Pledgee pursuant hereto, neither Pledgee nor any nominee of
Pledgee shall have any duty or liability to collect any sums due in respect
thereof or to protect, preserve or exercise any rights pertaining thereto, and
shall be relieved of all responsibility for the Pledged Collateral upon
surrendering them to Pledgors.

Section 16. Survival of Representations. All representations and warranties of
each Pledgor contained in this Agreement shall survive the execution and
delivery of this Agreement.

Section 17. Taxes and Expenses. Pledgors will upon demand jointly and severally
pay to Pledgee all reasonable expenses, including the reasonable fees and
expenses of counsel for Pledgee and of any experts and agents that Pledgee may
incur in connection with:

(a) the administration of this Agreement;

(b) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral;

(c) the exercise or enforcement of any of the rights of Pledgee hereunder; or

(d) the failure of any Pledgor to perform or observe any of the provisions
hereof.

Section 18. Pledgee Appointed Attorney-In-Fact. Each Pledgor hereby irrevocably
appoints Pledgee as such Pledgor’s attorney-in-fact, effective upon the
occurrence and during the continuance of an Event of Default (but in any such
case subject to the last sentence of Section 7 above), with full authority in
the place and stead of such Pledgor and in the name of such Pledgor or
otherwise, from time to time in Pledgee’s discretion, to take any action and to
execute any instrument that Pledgee deems reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, to
receive, endorse and collect all instruments made payable to such Pledgor
representing any dividend, interest payment or other distribution in respect of
the Pledged Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Agreement.

Section 19. Notices. All notices, demands and requests that any party is
required or elects to give to any other party shall be given in accordance with
the provisions of the Credit Agreement and at the address specified in the
Credit Agreement.

Section 20. CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

(a) EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE
OF ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THE PLEDGEE MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 19. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 21. WAIVER OF JURY TRIAL. EACH PLEDGOR AND PLEDGEE HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS OR OTHERWISE. PLEDGORS AND PLEDGEE EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY AND
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISIONS HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

Section 22. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS.

Section 23. Amendments, Etc. No amendment, modification, termination or waiver
of any provision of this Agreement or consent to any departure therefrom by any
Pledgor shall in any event be effective without the written agreement of Pledgee
and each Pledgor, and then only to the extent specifically set forth in such
writing.

Section 24. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

Section 25. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

Section 26. Entire Agreement. This Agreement embodies the entire agreement and
understanding between Pledgors and Pledgee with respect to the subject matter
hereof and supersedes all prior oral and written agreements and understandings
between any Pledgor and Pledgee relating to the subject matter hereof.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.

PLEDGORS:

DARWIN PROFESSIONAL UNDERWRITERS, INC.

By:/s/ John L. Sennott, Jr.
Title: Senior Vice President and Chief Financial
Officer


DARWIN GROUP, INC.

By: /s/ John L. Sennott, Jr.
Title: Vice President and Treasurer


2

PLEDGEE:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Pledgee

for the benefit of Secured Creditors

By: /s/ Thomas A. Kiepura
Title: Vice President


3

Exhibit A
to Pledge Agreement

                                  Pledgor   Issuer   Certificate No.   No. of
Shares   Class of Shares
Darwin Professional Underwriters, Inc.
  Darwin Group, Inc.
    2       1,000     Common

 
                               
 
  Darwin National
                       
Darwin Group, Inc.
  Assurance Company
    1       3,500,000     Common

 
                               

4

Exhibit B
to Pledge Agreement
Addendum to Pledge Agreement

Each of the undersigned, being the Pledgors pursuant to that certain Pledge
Agreement dated as of March 23, 2007 (the “Pledge Agreement”) in favor of
JPMorgan Chase Bank, National Association, as Collateral Agent (“Pledgee”), by
executing this Addendum, hereby acknowledges that such Pledgor legally and
beneficially owns capital stock as set forth below of      , a      
[corporation] (“Corporation”). Such Pledgor hereby agrees and acknowledges that
Corporation is an Issuer pursuant to the Pledge Agreement and the Shares (as
hereinafter defined) shall be deemed Pledged Shares pursuant to the Pledge
Agreement. Such Pledgor hereby represents and warrants to Pledgee that (i) all
of the capital stock of Corporation now owned by such Pledgor (“Shares”) is
presently represented by the stock certificates listed below, which stock
certificates, with undated stock powers duly executed in blank by such Pledgor,
are being delivered to Pledgee, simultaneously herewith, and (ii) after giving
effect to this addendum, the representations and warranties set forth in
Section 3 of the Pledge Agreement are true, complete and correct as of the date
hereof.

Pledged Shares

                                  Pledgor   Issuer   Certificate No.   No. of
Shares   Class of Shares

IN WITNESS WHEREOF, each Pledgor has executed this Addendum this      day of
     , 20     .

PLEDGORS:

DARWIN PROFESSIONAL UNDERWRITERS, INC.

By:      
Title:      


DARWIN GROUP, INC.

By:      
Title:      


5